DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claim(s) 1 – 4, 6 – 7, 9 – 19 and 21 – 23 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Buryak et al (WO 2015/051881 A1).
With regard to Claims 1, 3 and 23, Buryak et al disclose a polyethylene composition comprising an ethylene homopolymer fraction, therefore component, (A) having a melt flow rate of 150 to 350 g/10 min (page 11, lines 4 – 6) and a copolymer fraction (B) that is an ethylene copolymer (page 11, lines 11 – 15); the polyethylene composition has a melt flow rate of 0.67 and shear thinning index of 19.7 (CE2, Table 1); a component (A) having a weight average molecular weight that is lower than the weight average molecular weight of component (B) is disclosed, because the melt flow rate of component (A) is necessarily higher than the melt flow rate of component (B); a viscosity of 116 kPas is disclosed (CE2. Table 1). Although the disclosed viscosity is outside the claimed range, the disclosed viscosity and the claimed range are close enough that in the absence of unexpected results, they would be expected to have the same properties. A prima facie case of obviousness exists where a disclosed range and a claimed range are not the same and do not overlap, but are close enough that one of ordinary skill in the art would have expected the same properties. MPEP 2144.05. The claimed weight ratio is not disclosed. However, a weight ratio of component (A) to component (B) of preferably 45:55 
With regard to Claim 2, a density of 945.6 kg/m3 is disclosed (CE2, Table 1).
With regard to Claim 4, component (B) is a copolymer of ethylene and an alpha – olefin with 3 to 12 carbon atoms (page 11, lines 11 – 15).
With regard to Claim 6, 2.4 wt% carbon black is disclosed (CE2, Table 1).
With regard to Claim 7, the base resin, and therefore the composition, has a density of 947 kg/m3 (page 9, line 24).
With regard to Claims 9 and 23, an ethylene prepolymer component is disclosed (page 11, line 25).
With regard to Claim 10, the claimed process is disclosed (page 18, lines 20 – 29; page 19, lines 1 – 15). However, the claimed process is a product – by – process limitation and is therefore given little patentable weight.
With regard to Claims 11 – 12 and 15 – 16, a pipe or pipe fitting is disclosed (page 16, lines 17 – 19).
With regard to Claims 13 – 14 and 17 – 18, the claimed rapid crack propagation and pressure resistance are not required, as Claims 12 and 16 are not limited to a pipe. The claimed rapid crack propagation and pressure resistance are also inherent to Buryak et al.
With regard to Claim 19, carbon black is disclosed, as discussed above. The composition therefore consists of the base resin and carbon black.


ANSWERS TO APPLICANT’S ARGUMENTS
3.	Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claim(s) 1 – 4, 6 – 7, 9 – 19 and 21 – 23 as being unpatentable over Buryak et al (WO 2015/051881 A1), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below. 
Applicant argues, on page 7 of the remarks dated February 16, 2021, that the difference between the claimed viscosity and the viscosity of Buryak et al is 16%, which would not be considered to be ‘close enough’ by one of ordinary skill in the art. 
However, it is not clear that one of ordinary skill in the art would not consider a difference of 16% to be anything other than a small difference in viscosity. 
Applicant also argues on page 7 that the range of  weight ratio is not merely disclosed as being preferred.
However, Applicant does not state specifically where the range is disclosed as being other than preferred.
Applicant also argues on page 7 that the base resin of Buryak et al may or may not contain a prepolymer.
However, at least one embodiment that does not contain a prepolymer is therefore disclosed. The prepolymer is therefore not required.

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).